     Case 1:19-cv-00127 Document 1 Filed 02/21/19 Page 1 of 10 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BLUEFIELD DIVISION

BETH COPSON, Administratrix of the  )
Estate of KYLE ANDREW COPSON,       )
deceased,                           )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                                                       1:19-cv-00127
                                                                          Civil Action No. __________
                                    )
PATRICK M. HEPHNER,                 )
individually as a member of the     )
West Virginia State Police, and     )
JAMES C. LONG,                      )
individually as a member of the     )
West Virginia State Police,         )
                                    )
       Defendants.                  )
____________________________________)

                                          COMPLAINT

       COMES NOW, Plaintiff Beth Copson, on behalf of the Estate of Kyle Andrew Copson,

by counsel, and for her Complaint states and alleges as follows:

                                         JURY DEMAND

       1.      The Plaintiff hereby demands a trial by jury.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 and 1343

                                                                      .

       3.      Plaintiff files this Complaint, pursuant to 42 U.S.C. § 1983, alleging violations of

               constitutional rights. Specifically, Plaintiff alleges that                rights under

the Fourth Amendment to the United States Constitution and under Article III, Sections 6 and 10

of the West Virginia Constitution were violated by Defendants when they used excessive and
     Case 1:19-cv-00127 Document 1 Filed 02/21/19 Page 2 of 10 PageID #: 2



deadly force during a shooting that took place on February 22, 2017 in Mercer County, West

Virginia, killing the decedent, Kyle Andrew Copson.

       4.      Venue is proper because one or more of the above-named Defendants reside within

the Southern District of West Virginia, Bluefield Division, and the incident giving rise to this

Complaint occurred in the Southern District of West Virginia, Bluefield Division.

                                            PARTIES

       5.      Plaintiff Beth Copson

resident of Kanawha County, West Virginia.

       6.      Plaintiff was duly appointed the Administratrix of the Estate of Kyle Andrew

Copson in the Circuit Court of Kanawha County, West Virginia on July 10, 2017.

       7.      Defendant Patrick M. Hephner                            Hephner    was at all times

relevant hereto a trooper with the West Virginia State Police and was at all times relevant hereto

acting under color of law and within the scope of his employment. Trooper Hephner who, upon

information and belief, resides in York County, Virginia, is sued only in his individual capacity.

       8.      Defendant James C. Long                           Long

hereto a trooper with the West Virginia State Police and was at all times relevant hereto acting

under color of law and within the scope of his employment. Trooper Long who, upon information

and belief, resides in Mercer County, West Virginia, is sued only in his individual capacity.

       9.      This Complaint was filed after Plaintiff complied with W. Va. Code § 55-17-3 by

sending a certified letter to Attorney General Patrick Morrisey and West Virginia State Police

Superintendent, Colonel J. L. Cahill on January 11, 2019.

       10.     Pursuant to W. Va. Code § 55-17-3, a copy of this Complaint was mailed to

Attorney General Patrick Morrisey after it was filed.
     Case 1:19-cv-00127 Document 1 Filed 02/21/19 Page 3 of 10 PageID #: 3



       11.     Defendants are sued up to the limits of the insurance policy which provides liability

coverage for their actions and omissions.

                                               FACTS

       12.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs 1

through 11 as though fully set forth herein.

       13.     At the time of his death, Kyle Andrew Copson (hereinafter           Copson

twenty-six (26) year old mentally ill man.

       14.                                                    d him to suffer episodes of mania

and/or paranoia.

       15.     Mr. Copson has no history of violence.

       16.     At approximately 3:45 p.m. on February 22, 2017, Trooper Hephner and Trooper

Long responded to a call regarding a young male (Mr. Copson) behaving strangely and carrying a

knife in or around the area of Meadowfield Lane in Princeton, West Virginia.

       17.     Upon arrival, Troopers Hephner and Long found Mr. Copson talking to himself and

behaving erratically, while holding a kitchen knife.

       18.     Even though Mr. Copson did not threaten bodily harm to Trooper Hephner, Trooper

Long, or any members of the general public, Defendants immediately drew their weapons and

pursued Mr. Copson on foot as he tried to walk away from them.

       19.     During this pursuit, Trooper Hephner, with his weapon drawn, interacted verbally

with Mr. Copson. Meanwhile, Trooper Long                                           n, all the while



       20.      Trooper Hephner and Trooper Long pursued Mr. Copson on foot until he was

eventually cornered
         Case 1:19-cv-00127 Document 1 Filed 02/21/19 Page 4 of 10 PageID #: 4



          21.   Trooper Hephner and Trooper Long closed in on Mr. Copson until he had nowhere

to go.

          22.   There, while cornered                                  Trooper Long and Trooper

Hephner shot and killed Mr. Copson.

          23.   Trooper Long                                  Trooper Hephner, fired two (2) shots

after Mr. Copson moved towards Trooper Hephner.

          24.   Trooper Hephner then immediately fired a single shot at Mr. Copson.

          25.   All three of the shots fired stuck Mr. Copson in the torso/abdomen, killing him.

          26.   Upon information and belief, neither Trooper Long nor Trooper Hephner warned

Plaintiff that they were going to shoot or gave Mr. Copson a verbal command to do/not do

something, otherwise they will shoot.

          27.   Upon information and belief, neither Trooper Long nor Trooper Hephner attempted

to deescalate or complete a wellness check on Mr. Copson, despite objective signs that Mr. Copson

may have been an emotionally disturbed person or experiencing a mental health crisis.

          28.   Upon information and belief, Mr. Copson did not pose an objectively reasonable

threat to the safety of Trooper Hephner or Trooper Long when they shot and killed him.

          29.

otherwise, Mr. Copson was not close enough to Trooper Hephner or Trooper Long to pose an

objectively reasonable threat of imminent bodily harm from someone holding a knife.

          30.   After the shooting, eyewitness Rady Lurie                                  gave a

statement to the West Virginia State Police. According to Mr. Lurie,
      Case 1:19-cv-00127 Document 1 Filed 02/21/19 Page 5 of 10 PageID #: 5



        31.       Upon information and belief, Mr. Copson did not pose an objectively reasonable

threat to the safety of members of the general public when he was shot and killed by Defendants.

        32.

otherwise, the area where this incident occurred was not populated or crowded with citizens.

        33.       After the shooting, Trooper Long gave a statement to the West Virginia State

Police. According to Trooper Long,                                          when Defendants shot

and killed Mr. Copson.

        34.       Upon information and belief, neither Trooper Long nor Trooper Hephner attempted

to use any non-lethal force or non-lethal weapons (e.g., Taser, peppery spray, etc.) to deescalate

the situation.

        35.

                                          deadly force, was not a move to attack or otherwise harm

Trooper Hephner.

        36.       Upon information and belief, Mr. Copson, who was cornered and being surrounded

by the armed Defendants, was attempting to run away to the right of Trooper Hephner when

Trooper Long opened fire.

        37.       As such, upon information and belief, Trooper Hephner and Trooper Long

discharged their weapons prematurely, without proper warning, and without reasonable

justification, thereby killing Mr. Copson.

        38.       Eyewitness Mr. Lurie captured the shooting of Mr. Copson on a video taken with

his cell phone.
     Case 1:19-cv-00127 Document 1 Filed 02/21/19 Page 6 of 10 PageID #: 6



         39.   Following the incident, a member of the West Virginia State Police confiscated Mr.

                   . According to Mr. Lurie, when his cell phone was returned, the video had been

deleted.

         40.   During the course of its investigation into the shooting death of Mr. Copson, the

West Virginia State Police took great pains to portray Mr. Copson has being high on drugs when

the shooting occurred                                                        .

         41.   U

autopsy came back negative for drugs or alcohol.

                   COUNT I    EXCESSIVE FORCE UNDER 42 U.S.C. §1983

         42.   Plaintiff hereby incorporates by reference the allegations contained in paragraphs 1

through 41 as though fully set forth herein.

         43.   Defendants, while acting under color of law and within the scope of their

employment, violated Mr. Copson       constitutional rights by using excessive and deadly force, as

described hereinabove, during the shooting of Mr. Copson on February 22, 2017, resulting in his

death.

         44.   At all material times, Defendants were acting as West Virginia State Police

Troopers.

         45.   The actions of Defendants violated the constitutional rights guaranteed to Mr.

Copson under the Fourth Amendment to the United States Constitution.

         46.   The deadly actions of Defendants were not taken in good-faith, were objectively

unreasonable, and were in violation of clearly established law.
      Case 1:19-cv-00127 Document 1 Filed 02/21/19 Page 7 of 10 PageID #: 7



         47.   At all material times, Defendants did not have an objectively reasonable fear of

imminent bodily harm when they shot Mr. Copson nor an objectively reasonable belief that any

other person was in danger of imminent bodily harm from Mr. Copson.

         48.                deadly acts were unlawful and unjustified, as they used their weapons

prematurely, without warning, and without reasonable justification, thereby killing Mr. Copson.

         49.   As a direct and proximate result of             unreasonable, unconstitutional, and

deadly actions, Mr. Copson suffered violations of his constitutional rights, conscious pain and

suffering, and an untimely death. Plaintiff will seek to recover all damages permitted under the

law, including but not limited to, all damages recoverable under the West Virginia wrongful death

statute, W. Va. Code § 55-7-6.

         50.   In addition to these compensatory damages, Plaintiff will also seek to recover,

under 42 U.S.C. § 1983

         51.   The actions of Defendants were reprehensible, willful and wanton, malicious, and

in blatant and intentional disregard for the rights owed to Mr. Copson, thereby justifying an award

of punitive damages, to the extent such damages are recoverable under the applicable insurance

policy(s).

                 COUNT II        STATE CONSTITUTIONAL VIOLATIONS

         52.   Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 51 as though fully set forth herein.

         53.   Defendants, while acting under color of law and within the scope of their

employment, violated Mr. Copson

described hereinabove, during the shooting of Mr. Copson on February 22, 2017, resulting in his

death.
      Case 1:19-cv-00127 Document 1 Filed 02/21/19 Page 8 of 10 PageID #: 8



       54.     Count II alleges a constitutional tort action under the West Virginia Constitution,

pursuant to the common law of West Virginia, and specifically is not filed pursuant to 42 U.S.C.

§ 1983 or any other related federal statute.

       55.     The actions of Defendants violated the constitutional rights guaranteed to Mr.

Copson under Article III, Sections 6 and 10 of the West Virginia Constitution.

       56.     The actions of Defendants also violated the constitutional rights guaranteed to Mr.

Copson under the Fourth Amendment to the United States Constitution.

       57.     The deadly actions of Defendants were not taken in good-faith, were objectively

unreasonable, and were in violation of clearly established law.

       58.     At all material times, Defendants did not have an objectively reasonable fear of

imminent bodily harm when they shot Mr. Copson nor an objectively reasonable belief that any

other person was in danger of imminent bodily harm from Mr. Copson.

       59.                  deadly acts were unlawful and unjustified, as they used their weapons

prematurely, without warning, and without reasonable justification, thereby killing Mr. Copson.

       60.     As a direct and proximate result of             unreasonable, unconstitutional, and

deadly actions, Mr. Copson suffered violations of his constitutional rights, conscious pain and

suffering, and an untimely death. Plaintiff will seek to recover all damages permitted under the

law, including but not limited to, all damages recoverable under the West Virginia wrongful death

statute, W. Va. Code § 55-7-6.

       61.     The actions of Defendants were reprehensible, willful and wanton, malicious, and

in blatant and intentional disregard for the rights owed to Mr. Copson, thereby justifying an award

of punitive damages, to the extent such damages are recoverable under the applicable insurance

policy(s).
      Case 1:19-cv-00127 Document 1 Filed 02/21/19 Page 9 of 10 PageID #: 9



                                    COUNT III        BATTERY

       62.     Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 61 as though fully set forth herein.

       63.     Defendants committed battery upon Mr. Copson, proximately causing his death.

       64.     As a direct and proximate result of              unreasonable, unconstitutional, and

deadly shooting, Mr. Copson suffered conscious pain and suffering and an untimely death.

Plaintiff will seek to recover all damages permitted under the law, including but not limited to, all

damages recoverable under the West Virginia wrongful death statute, W. Va. Code § 55-7-6.

       65.     The actions of Defendants were reprehensible, willful and wanton, malicious, and

in blatant and intentional disregard for the rights owed to Mr. Copson, thereby justifying an award

of punitive damages, to the extent such damages are recoverable under the applicable insurance

policy(s).

                                 COUNT IV NEGLIGENCE

       66.     Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 65 as though fully set forth herein.

       67.     At all times relevant hereto, Defendants owed Mr. Copson a duty of care.

       68.     Defendants, while acting within the scope of their employment, breached their duty

of care to Mr. Copson.

       69.     As a direct and proximate result of                breach of their duty of care, Mr.

Copson was shot and killed.

       70.     As a direct and proximate result of              unreasonable, unconstitutional, and

deadly shooting, Mr. Copson suffered conscious pain and suffering and an untimely death.
    Case 1:19-cv-00127 Document 1 Filed 02/21/19 Page 10 of 10 PageID #: 10



Plaintiff will seek to recover all damages permitted under the law, including but not limited to, all

damages recoverable under the West Virginia wrongful death statute, W. Va. Code § 55-7-6.

       71.     The actions of Defendants were reprehensible, willful and wanton, malicious, and

in blatant and intentional disregard for the rights owed to Mr. Copson, thereby justifying an award

of punitive damages, to the extent such damages are recoverable under the applicable insurance

policy(s).

       WHEREFORE, Plaintiff demands judgment in his favor against Defendants in an amount

to be proven at trial, together with pre-judgment and post-judgment interest; for all damages

recoverable under law; for punitive damages

U.S.C. § 1988, expenses, and costs of litigation; and for such other and further relief this Honorable

Court deems just and proper.

   PLAINTIFF DEMANDS A TRIAL BY JURY.



                                                      BETH COPSON, on behalf of the
                                                      ESTATE OF KYLE ANDREW COPSON

                                                      By Counsel


                                                      /s/ Russell A. Williams
                                                      WV State Bar No. 12710
                                                      Katz, Kantor, Stonestreet & Buckner, PLLC
                                                      112 Capitol Street, Suite 100
                                                      Charleston, WV 25301
                                                      (304) 431-4053
                                                      rwilliams@kksblaw.com
